RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4985-15T2
                                                  A-4986-15T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

M.M. and E.J.,

        Defendants-Appellants.

____________________________________

IN THE MATTER OF THE GUARDIANSHIP OF
MI.M., P.J., V.M., and G.M., minors.
_____________________________________

              Submitted May 9, 2017 – Decided June 9, 2017

              Before Judges Reisner, Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Union County,
              Docket No. FG-20-0011-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant M.M. (Carol A. Weil, Designated
              Counsel, on the brief).

              Joseph E. Krakora, Public Defender, attorney
              for appellant E.J. (Beryl Foster-Andres,
              Designated Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Ellen
            L. Buckwalter, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian for minors MI.M., V.M., and P.R.G.
            (Nancy P. Fratz, Assistant Deputy Public
            Defender, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian for minor respondent G.M. (Danielle
            Ruiz, Designated Counsel, on the brief).

PER CURIAM

     In these consolidated matters, defendants M.M. (Marilyn) and

E.J. (Evan)1 appeal from a June 30, 2016 Family Part guardianship

judgment and order terminating their parental rights to their

children.    They argue that they did not intentionally harm their

children, the court improperly relied upon referrals that were

unsubstantiated,    and   plaintiff       New   Jersey   Division   of     Child

Protection and Permanency (Division) failed to provide them with

sufficient services and interfered with their visitation.                    They

also contend that the court failed to acknowledge their success

in the services provided, and the evidence did not support a

determination that termination would not do more harm than good.

We disagree and affirm substantially for the reasons stated by



1
    We employ pseudonyms for clarity and to protect the parties'
identities.

                                      2                                  A-4985-15T2
Judge Daniel R. Lindemann in his exhaustive 113 page, single-

spaced written decision issued with the order.

     The evidence is outlined in detail in the judge's decision.

A summary will suffice here.      Mi.M. (Max), born April 23, 2006,

V.M. (Valerie), born April 12, 2007, P.J. (Peter), born November

9, 2008, and G.M. (Geoff), born May 19, 2014, are Marilyn and

Evan's biological children.     The Division's first involvement with

the family occurred in 2012, when it received a referral indicating

the children lacked stable housing, did not attend school, and

Valerie, then age five, looked "emaciated."          The children were

taken to the hospital where Valerie, who weighed 24.2 pounds, was

diagnosed with "failure to thrive" and transferred to another

hospital   for   additional   testing.      Evaluators   at   the   medical

facility determined that Valerie had been deprived of necessary

caloric intake and had been subjected to medical neglect.

     During the ensuing Title 9 abuse and neglect action,2 Max and

Peter were placed in one non-relative resource home, while Valerie

was placed in a separate home.         The parents initially began to

make slow progress with services aimed at reunification.            However,

their progress was delayed by additional allegations of abuse.

The Division received a report           based upon statements       by the



2
    See N.J.S.A. 9:6-8.21 to -8.73.

                                   3                                 A-4985-15T2
children that alleged Evan watched pornographic movies with the

children in the same room and touched his genitals, and that the

parents engaged in sexual acts while one of their sons was in the

room.   One son also alleged that his parents inappropriately

touched him.   These allegations led to additional evaluations,

therapies, and services that the family participated in towards

the goal of a family reunification.

     While the Title 9 case was pending, Marilyn gave birth to

Geoff, who was also placed with a resource family.   A year later,

the court ordered that Geoff's custody be transferred to Marilyn

and that unsupervised weekend visits between Marilyn and the other

children take place with the understanding that Evan would not

have unsupervised contact with the children.

     Following the children's second unsupervised overnight visit,

Marilyn fled New Jersey with the children and went to Georgia,

where she met Evan, without first obtaining the Division's or the

court's consent and without informing either of their location.

The Division initiated a search for the parties and their children,

which ended when the State of Georgia's child protective service

agency informed the Division in July 2015 that the family had been

located in that state and that they took the children into custody.

Georgia authorities released the children into the Division's

custody, and the older children were returned to their previous

                                4                           A-4985-15T2
resource homes.   The court removed Geoff from Marilyn's custody,

and he too was returned to his former resource home.                 The parents

were incarcerated in Georgia until they were released to New Jersey

authorities, who arrested and incarcerated them.3

     The Division referred the children for sibling visitation and

therapeutic, supervised visits with their parents.                  However, the

court suspended visitation pending psychological evaluations to

determine the impact visitation would have on the children.                   The

court also conducted a permanency hearing and found it would not

be safe to return custody to the parents.                  It approved the

Division's   permanency   plan    of       termination   of    both     parents'

parental rights to all of the children and their adoption by their

respective resource parents.

     On October 6, 2015, the Division filed                a complaint for

guardianship.     The     court   ordered        therapy      and     supervised

visitation, conditioning it upon the older children's desire to

see their parents.   The Division arranged for individual therapy



3
   Evan was sentenced to three years of probation, after pleading
guilty to interference with custody, N.J.S.A. 2C:13-4(a)(3).
Under the plea agreement, Evan was ordered to follow the
recommendations of the Division and have no contact with the
children except under Division supervision. Marilyn was released
on her own recognizance, with the requirement that she report to
criminal case management every Friday or face arrest and that she
comply with Division regulations already imposed and have no
contact with the children without Division approval.

                                       5                                 A-4985-15T2
for the older children and another psychological evaluation.     The

evaluation consisted of the combined opinion of two psychologists.

They opined that contact with the parents might lead to additional

trauma and disruption to the children's development and that

individual therapy for the children should continue.    Subsequent

reports from the children's counselors indicated that the children

were engaged in treatment and were angry at their parents and

excited by the prospect of adoption.      Despite the children not

wanting to see their parents, and a court order that Evan was not

to go near them without Division supervision, Marilyn and Evan

attempted to have contact with them, according to reports from

Max's resource parent.

     The guardianship trial took place over the course of eight

days in June 2016 before Judge Lindemann.4   The Division presented

testimony from a Division caseworker, Max’s resource parent, and

medical and mental health professionals. The doctors who testified

discussed the initial harm to Valerie and the trauma suffered by

the children as a result of the parents' conduct and their desire

to have no contact with their parents.    The experts concluded it

was not safe for the children to be returned to their parents, as

they were incapable of caring for them.   One of the psychologists


4
    Both parents attended seven days of the trial but then opted
not to attend the remainder of the proceedings.

                                6                           A-4985-15T2
also presented his findings as to a bonding evaluation he conducted

with the children, their parents, and their resource parents.          The

Law Guardian presented additional psychological expert testimony,

including the results of another bonding evaluation.         Also, Evan

called a medical doctor as a witness regarding Valerie's condition,

attributing her emaciation to medical issues unrelated to the

parents' conduct.

       In his comprehensive opinion, Judge Lindemann set forth his

consideration of all of the evidence in detail and found that the

Division had proven by clear and convincing evidence all four

prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and

that   termination   of   defendants'   parental   rights   was   in   the

children's best interests.

       Our review of the trial judge's decision is limited.              We

defer to his expertise as a Family Part judge, Cesare v. Cesare,

154 N.J. 394, 412 (1998), and we are bound by his factual findings

so long as they are supported by sufficient credible evidence.

N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172,

188 (App. Div. 1993)).      After reviewing the record, we conclude

that Judge Lindemann's factual findings are fully supported by the

record and, in light of those facts, his legal conclusions are

unassailable.    We find defendants' arguments to the contrary to

                                   7                              A-4985-15T2
be without sufficient merit to warrant discussion in a written

opinion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                                 8                     A-4985-15T2